The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 7, 2022 has been entered.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 15-16, 18-24, 26-28, 30-31, 35 are canceled.  Claims 1-10, 25, 29, 32-34 are withdrawn.  Claims 11-14, 17, 36-39, to GPR56 ligand, multiple sclerosis, are under consideration.

Priority:  This application is a 371 of PCT/US17/24791, filed March 29, 2017, which claims benefit of provisional application 62/316491, filed March 31, 2016.

Objections and Rejections
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-14, 17, 36-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 11-13, 36-38 are drawn to a method of increasing myelination of a neuron and/or increasing oligodendrocyte precursor cell proliferation in a subject, the method comprising administering to the subject amino acid sequence TYFAVLMVS (SEQ ID NO: 1).
Claims 14, 17, 39 are drawn to a method of increasing myelination and/or oligodendrocyte precursor cell proliferation in a subject, the method comprising administering to the subject the amino acid sequence TYFAVLMVSSVEVDAVHKHYLS (SEQ ID NO: 2).
As such, the claimed methods allow increased myelination and/or oligodendrocyte precursor proliferation in any subject by merely administering SEQ ID NO: 1 or 2 by any route of administration (claims 11, 14), including subjects having any demyelinating disease or having multiple sclerosis (claim 17).  
Therefore, for the instant claimed invention, it would require an undue burden of experimentation for a skilled artisan to determine exactly how SEQ ID NO: 1 or 2 should be administered and/or how the amino acid sequence should be delivered to the subject to activate a GPR56 C-terminal fragment (CTF) for downstream RhoA signaling or activate an appropriate physiological response for increasing myelination and/or oligodendrocyte precursor cell proliferation in a subject, and at which therapeutic effective amount(s).
The factors to be considered in determining whether undue experimentation is required are summarized in In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  The court in Wands states:  "Enablement is not precluded by the necessity for some experimentation such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is 'undue,' not 'experimentation.' "  (Wands, 8 USPQ2d 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  "Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations."  (Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue experimentation is required include:  (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.
In this instance, the quantity of experimentation would be large given the sophisticated and dynamic in vivo environment with particular respect to the complex nature of delivering drugs or therapeutics to the brain and whether the administered drug or therapeutic may or may not activate an appropriate physiological response to have a suitable therapeutic response.  The amount of guidance in the specification is zero with regard to how to successfully deliver or administer therapeutic amounts of amino acid sequences SEQ ID NO: 1 and/or 2 to a subject to effect increased myelination and/or oligodendrocyte precursor proliferation.  No working examples appear to be present.  The instant specification appears to disclose in vitro experiments with cerebellar slices and transglutaminase 2 (TG2) to promote myelination and oligodendrocyte precursors (OPCs) in culture with TG2 to stimulate OPC proliferation.  The nature of the invention is that administering therapeutics to a subject does not guarantee delivery of the therapeutic to the target site and may or may not bind GPR56 to activate a GPR56 CTF for downstream RhoA signaling or activate the desired physiological response to increase myelination and/or increase oligodendrocyte precursor cell proliferation.  The state of the prior art is such that designing a pro-remyelinating drug is a challenge (Münzel et al. p. 2025).  Ideally, the drug would be oral, long-acting, selective for remyelination in the CNS (central nervous system) and with no other systemic side effects (p. 2025).  Compounds that promote remyelination need to pass through the blood-brain barrier, which complicates their design (p. 2025).  In general, the art of making biomolecules with a desired function is very unpredictable in nature and determining whether said biomolecules have therapeutic value when administered to a subject for increasing myelination and/or increase oligodendrocyte precursor cell proliferation is very unpredictable in nature.  The relative skill of skill in this art is very high.  The predictability as to which biomolecules can successfully be delivered to the CNS and have adequate activity to effect increased myelination and/or increase oligodendrocyte precursor cell proliferation in a subject (having multiple sclerosis or any demyelinating disease) is zero.
Further, the present claimed invention is complex in that it involves administering a biomolecule to increase myelination and/or oligodendrocyte precursor proliferation in the CNS, and without guidance as to which therapeutic effective amount(s), have a beneficial result.  Finding the therapeutic approaches that provide for CNS repair remains a great challenge (Zhang et al. p. 151).  The combined use of genetics, transcriptome analysis, in vitro and in vivo models have revealed many ligands and transcription factors in the myelination process; however, translating the knowledge of oligodendrocyte development and myelination into therapeutic approaches remains a major challenge; a lack of translation across species is one concern (Zhang et al. p. 151).
The instant specification fails to show actual reduction to practice of increasing myelination and/or increasing oligodendrocyte precursor proliferation in any subject, by administering SEQ ID NO: 1 or 2 to any subject, and fails to provide adequate guidance on how to overcome the art-recognized difficult nature of this goal.  Thus, one skilled in the art could not make and use the claimed invention for increasing myelination and/or increasing oligodendrocyte precursor cell proliferation in any subject.
When the factors are considered in their entirety, the Wands analysis dictates a finding of undue experimentation and thus, the claims are not enabled.

Reply:  In view of Applicant’s amendments/remarks, the previous  35 U.S.C. 112(a), written description, rejections are withdrawn.  However, the claims remain rejected under 35 U.S.C. 112(a), enablement, for the reasons noted above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites wherein the demyelinating disease is selected from one of the conditions recited in said claim.  Claim 17 is dependent on claim 14, which does not recite a demyelinating disease.
Claim 17 recites the limitation "the demyelinating disease" in the claim.  There is insufficient antecedent basis for this limitation in the claim.

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marsha Tsay/Primary Examiner, Art Unit 1656